In this appeal the Philadelphia and Reading Coal and Iron Company complains of the assessments placed on two tracts of land which it owns in East Cameron Township, Northumberland County. The one is a small tract, entirely outside of the coal field, while the other is a large one of almost two thousand acres occupying the eastern end of the township. Approximately two-thirds of the larger tract is underlaid with coal, while the more important veins cover somewhat more than a quarter of the tract.
*204As to the barren tract, the court below valued it at ten dollars an acre, and at the fifty per centum ratio,11 assessed it at a rate of five dollars an acre. In view of the fact that the tract, while barren and mountainous, may be used for access to the workings of the appellant company on tracts immediately adjacent, we think this valuation not excessive.
The larger, coal-bearing tract, is mined from the workings of the appellant company in Mount Carmel Township, where it has concentrated its operations. Indeed, some of the buildings of this colliery are on the surface of this tract, which adjoins the land owned by the Fulton Coal Company. The coal on this property is not near to exhaustion. A number of veins are not workable, and contain coal of inferior quality. The court below reduced the assessment slightly, but we feel that it erred in failing to give sufficient consideration to the unfavorable factors affecting this property.
The modifications which we have made reduce the assessments in this appeal from $735,175 to $686,175.
The decree in No. 127, January Term, 1935, is modified, and the record remitted to the court below that an order may be made carrying into effect the modifications set forth in the appendix attached hereto. Costs to be paid by appellees.

 See preceding footnote.